—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered November 12, 1999, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a juvenile offender, to a term of 1 to 3 years, unanimously affirmed.
The sentencing court properly exercised its discretion when it denied defendant’s motion to withdraw his guilty plea. The record establishes that the plea bargain was based on the sentencing court’s agreement to consider sentencing defendant as a youthful offender, not its promise to actually do so. Accordingly, defendant received all that he was entitled to when the court considered and rejected his request for youthful offender treatment (see, People v Mosley, 88 AD2d 520, lv denied 58 NY2d 694). Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.